       Case 1:18-cr-10261-RGS Document 38 Filed 06/26/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
                  CRIMINAL ACTION NO. 18-10261-RGS

                      UNITED STATES OF AMERICA
                                      v.
                               JAMES HARDY

                    MEMORANDUM AND ORDER ON
                       DEFENDANT’S MOTION
                    FOR REDUCTION OF SENTENCE

                               June 26, 2020

STEARNS, D.J.
      The authority of a trial court to reduce the sentence of a committed
prisoner, unlike in the case of a pretrial detainee, is tightly circumscribed.
A sentence once imposed may not be modified except to the extent permitted
by Rule 35 of the Federal Rules of Criminal Procedure.        See 18 U.S.C. §
3582(c). However, there is a recently enacted exception. Under 18 U.S.C. §
3582(c)(1)(A), a district court, on the motion of the Director of the Bureau of
Prisons or a defendant who has exhausted his prescribed administrative
rights, may order a compassionate reduction of sentence: (1) on a finding of
“extraordinary and compelling reasons”; or (2) on findings that apply to
mostly elderly long-term inmates suffering from terminal or self-debilitating
illnesses and who, as a result, are no longer deemed a danger to the safety of
any person or the community. Hardy, who is in his mid-5os and has served
          Case 1:18-cr-10261-RGS Document 38 Filed 06/26/20 Page 2 of 4




less than half of his committed sentence, does not fit the eligibility criteria
that apply to the second statutory category of inmate. 1
      In his renewed motion, 2 Hardy asks that his cumulative 66-month
committed sentence be reduced to house arrest because of the threat of
infection posed by the COVID-19 virus in a prison setting. Although Hardy
claims to be at medical risk, most of his ailments are not uncommon for


      1 Hardy was sentenced by this court to serve 48 months, a substantial
reduction from the minimum Guidelines recommended sentence of 151
months, after he pled guilty to one count of distribution of fentanyl and
cocaine base. The court based the reduction on Hardy’s age and two-year
effort to return himself to sobriety. At the time of this offense, Hardy was
on supervised release because of an earlier sentence imposed by Judge Zobel
on a similar charge of drug distribution. (Judge Zobel subsequently
sentenced Hardy to an additional 18 months to be served consecutive to this
court’s sentence for the violation of conditions of release.) Hardy has a
serious and violent criminal record dating back to his teenage years which
includes convictions for robbery, breaking and entering, masked arm
robbery, assault, and firearms offenses. The government fairly points out
that Hardy “has spent most of his adult life committing serious crimes and
surviving lengthy prison sentences.” Gov’t.’s Mem. at 10. I agree with the
government’s contention that Hardy’s release into the community would
pose a threat to the safety of the public despite his health conditions and
advancing age.

      2 The court declined to rule on the initial motion (filed April 19, 2020)
for a failure to show exhaustion of the available administrative remedy (a
request for a reduction of sentence made to the Bureau of Prisons), which the
court deems to be a mandatory prerequisite to the exercise of its jurisdiction
under the compassionate release statute. See Dkt # 966. See also United
States v. Alam, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020); United
States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The necessary showing of
exhaustion has since been satisfied. See Def.’s Mot. at 2.
                                        2
         Case 1:18-cr-10261-RGS Document 38 Filed 06/26/20 Page 3 of 4




someone his age and prior lifestyle. His complaints include hypertension,
gastro-esophageal reflux disease, sleep apnea, and (more concerning)
diabetes and asthma. The gravamen of his complaint is that conditions at
FCI Fort Dix where he is confined make it difficult for him to avoid persons
who may become infected, to maintain social distancing, and to properly
clean the C-PAP machine that he uses for his apnea.         While these are
understandable concerns, they are not “extraordinary and compelling.”
     Second, I find the release plan put forward by Hardy’s counsel to be too
thinly sketched for the court to properly evaluate. Hardy proposes to live
with, and be supervised by, an aunt at an undisclosed location, presumably
in the Boston area – that is the extent of the plan.       The court has no
assurances that Hardy’s release would not literally return him to the scene of
his many crimes or to a setting in which medical services comparable to those
to which he has access at Fort Dix would no longer be available.
      While I am as concerned as any judge with the impact of COVID-19 on
the prison population, unless society is to make the decision that all
prisoners should be released because of the pandemic, there must be a means
of differentiating those eligible for release from those who are not.      In
setting the conditions that justify compassionate release, Congress made its
best effort to provide judges with the tools they need to make these difficult
and, at times, heart-wrenching decisions. 3    Hardy does not meet any of


     3   Congress, in addition to the quantitative criteria set out in §
                                       3
       Case 1:18-cr-10261-RGS Document 38 Filed 06/26/20 Page 4 of 4




mandated eligibility criteria and, therefore, is not a candidate for
compassionate release.
     Because I can foresee no circumstances under which Hardy could be
deemed eligible at present for compassionate release, I also see no reason for
a hearing on the matter.
                                  ORDER
     For the foregoing reasons, the Motion for an Emergency Reduction of
Sentence is DENIED.
                                   SO ORDERED.

                                   /s/ Richard G Stearns__________
                                   UNITED STATES DISTRICT JUDGE




3582(c)(1)(A)(ii), directs courts to those set out in the Bail Reform Act and
the policy statements of the United States Sentencing Commission. See 18
U.S.C. § 3582(c)(2). As I have previously noted, I think Chief Justice Gants
of the Massachusetts Supreme Judicial Court summarized the
considerations admirably in reminding us that “in conducting . . . de novo
review [of a detention decision], a judge must give careful consideration not
only to the risks posed by releasing the defendant – flight, danger to others
or to the community, and likelihood of further criminal acts – but also,
during this pandemic, to the risk that the defendant might die or become
seriously ill if kept in custody.” Christie v. Commonwealth, 484 Mass. 397,
398 (2020).        The Chief Justice’s admonition is equally pertinent in
weighing a motion for compassionate release. Here it is the community
that bears the greater risk should Hardy be released.
                                      4
